The information in this case charges that the defendants, Albert Barnett, Ben Roberts, and Harrison Dixon, did in Tulsa county, December 6, 1924, convey and transport 10 gallons of corn whisky from a point unknown to a point 15 miles east of Tulsa on Lynn Lane highway. A trial was had thereunder and the defendants were found guilty, as charged in the information, the jury leaving the punishment to be fixed by the court. It was the judgment and sentence of the court that the defendant Robert Barnett pay a fine of $100 and be confined in the county jail for 60 days. From the judgment he appealed by filing in this court on June 29, 1926, petition in error with case-made, but no brief has been filed.
Evidence was introduced to the effect that 2 officers approached the car occupied by the defendants who appeared to be intoxicated. They noticed 2 five-gallon cartons between the seats and asked the defendants what they contained; they said they contained corn whisky. They defendant Barnett testified that he lived at Broken Arrow and was walking along the road with the defendant Roberts, when the defendant Harrison Dixon came along and asked them to ride; that he did not own the whisky.
The defendant Harrison Dixon testified that he was a taxi driver in Tulsa, and the other two defendants came to his house and hired him to take them out 5 miles northeast of Broken Arrow, and on the way back they were arrested *Page 88 
by the officers; that the defendant Albert Barnett owned the whisky and got it near his mother's house. We have examined the record and are satisfied that the defendant had a fair trial.
Finding the evidence sufficient and no prejudicial error of law occurring on the trial, the judgment appealed from is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.